Citation Nr: 0104186	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  92-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from October 1965 to July 
1966.

With regard to the veteran's claims of entitlement to service 
connection for a right knee disorder, a right hip disorder 
and low back disorder, these appeals initially arose from a 
January 1992 rating decision rendered by the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's petitions to 
reopen these claims.  In a decision dated in March 1997, the 
Board of Veterans' Appeals (Board) upheld the RO's denial of 
the veteran's petitions.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to an Order of the 
Court in response to a Joint Motion to Remand filed by the 
parties to the appeal, vacated the Board's March 1997 
decision and remanded these claims to the Board for further 
adjudication.  In a June 1999 decision, the Board granted the 
veteran's petitions to reopen these claims, and remanded them 
to the RO for additional development of the record.  Upon 
completion of this development the RO again denied the 
veteran's claims and the case was returned to the Board for 
appellate consideration.  

Additionally, in the June 1999 Board decision, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied this claim, and this claim 
was also returned to the Board for appellate consideration.  
In a February 2000 Board decision, the Board denied the 
veteran's claims of entitlement to service connection for a 
right knee, right hip, low back, and psychiatric disorder.  
The appellant also appealed that determination to the Court, 
which, pursuant to an Order of the Court in response to a 
Joint Motion to Remand filed by the parties to the appeal, 
vacated the Board's February 2000 decision and remanded these 
claims to the Board for further adjudication.  This decision 
is rendered pursuant to the instructions presented in the 
Order and Joint Motion to Remand.

Initially, the Board notes that the RO did a thorough job of 
obtaining medical evidence in connection with the veteran's 
claims, nonetheless, the Joint Motion to Remand requests that 
clarification of certain medical statements be obtained.  
Additionally, while the veteran's claim was pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  Consequently, 
the VA is obligated to assist the veteran in the development 
of his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statue also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran's claims of entitlement to service connection for 
a low back, right hip and right knee disorder were denied as 
not well grounded in the February 2000 decision, and in light 
of the new statute and the Joint Motion to Remand, the Board 
finds that these claims must be remanded to assure that 
compliance with the statute has been completed.  
Additionally, the Board notes that the veteran's attorney 
submitted a November 2000 statement requesting that all the 
veteran's claims be remanded in light of the new statute.

With regard to the veteran's claim of entitlement to a 
service connection for a psychiatric disorder, to include 
PTSD.  The Joint Motion for Remand requires clarification of 
the January 1999 VA examination report and the August 1999 
addendum to determine whether or not the examiners are 
relating the veteran's psychiatric disorder to service or 
not.  In addition, the examiners should clarify the proper 
diagnosis for the veteran's psychiatric disorder.  In the 
event that these examiners who conducted the January 1999 
examination and authored the August 1999 addendum are not 
available to further clarify their opinion, another 
examination should be scheduled with the requisite opinions 
requested.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee, right hip, low back and psychiatric 
disorder since June 1999.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  After completion of the above and 
association of any new evidence with the 
claims file the RO should forward the 
claims file to the board of two VA 
examiners who conducted the January 1999 
psychiatric examination and who authored 
the August 1999 addendum.  The RO should 
ask that the examiners clarify their 
statements, "[a]lthough it is not 
possible to directly link his current 
symptoms to the in-service stressors  . . 
. it is our opinion that it is at least 
as likely as not that these events were 
significant contributors to his current 
symptomatology," and "it is not 
possible . . . to determine that the 
specific events in the military are the 
cause of the veteran's current symptoms" 
by indicating whether or not they are 
stating that the veteran's acquired 
psychiatric disorder(s) had its onset 
during the veteran's period of active 
service and what the proper diagnosis of 
the veteran's psychiatric disorder is.  
In the event that these two examiners are 
not available, the RO should forward the 
claims file to another pair of VA 
examiners for review and clarification.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000).  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




